Citation Nr: 1610863	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-17 319	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 33 (Post 9/11 GI Bill) educational benefits in the calculated amount of $7,749.00 was properly created and calculated, and, if there was a properly created and calculated overpayment debt, whether the Veteran is entitled to a waiver of recovery of that debt. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from November 1980 to November 2004, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Committee on Waivers and Compromises (COWC) located at the Regional Office (RO) and Education Center in Muskogee, Oklahoma that denied a waiver of an overpayment of education benefits in the calculated amount of $7,749.00.  The San Diego, California RO otherwise has jurisdiction of the claims file.

The Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  Here, the appellant has challenged the validity of the debt itself; therefore, the issue on appeal is as listed on the title page.

In October 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  In this regard, the Board notes that there is no documentation of record clearly identifying the actual amount of indebtedness, identifying the educational term during which the indebtedness was incurred, or outlining how the indebtedness was calculated.

In a March 2010 letter from the Debt Management Center (DMC) in Saint Paul, Minnesota, the appellant was informed of an overpayment of education benefits in the amount of $750.08.  In an April 2010 letter from the DMC, the appellant was informed that he had paid in full the debt amount of $750.08.  In a May 2010 letter from the DMC, the appellant was informed that he had incurred an overpayment of education benefits in the amount of $101.21.  A May 2010 DMC letter informed the appellant that the balance on his account was $1,141.56; it was not stated what type of benefits was involved.  A June 2010 DMC letter acknowledged receipt of a payment in the amount of $187.52; the remaining balance was $725.55.  Finally, a February 2012 DMC letter informed the appellant of an overpayment of education benefits in the amount of $7,7490.00.

However, the appellant has submitted photocopies of checks and bank statements indicating that he paid a total of $10,637.33 by way of six (6) checks sent to the DMC in April and June of 2010.  In addition, he testified at his October 2015 Board videoconference hearing, that the debt had also been recouped by withholding from his VA service-connected disability checks.  The Board notes that the appellant is in receipt of military retirement pension benefits.

In addition, a July 2010 letter from the Muskogee RO and Education Center informed the appellant that he had been paid education benefits for tuition, fees, books and housing for the period from February 2, 2010 to June 26, 2010, in the total amount of $12,791.34 when he was only entitled to $762.45 in such benefits.  The letter further stated that a debt in the amount of $1,141.50 had been created for tuition and fees because the appellant had withdrawn from a course on April 9, 2010.

It is impossible from the evidence of record to determine how the calculated debt total of $7,749.00 was derived.  Before the Board can determine whether a debt was validly created, and if so, whether a waiver of indebtedness should be granted, a clear identification of the amount of the debt and the specific reasons for the creation of the debt must be of record.  The specific findings as to the actual amount of the original debt, the reasons for the creation of the original debt and the amount repaid by the appellant by check and by withholding of benefits must be made before the Board renders a decision in this case.  Thus, on remand, there must be an examination of whether the calculated overpayment of $7,749.00 was properly created, and an audit of the appellant's account must be prepared.

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the DMC or COWC, to include any audits relating to the overpayment.  Associate all such documents with the electronic file.

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of education benefit payments, the type and amount of the education benefit, the date of the reduction or cessation of the education benefit and the reason for the reduction or cessation, to include details of any recoupment of any VA overpayment debt. 

The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him and take into account any withholding of retirement or disability benefits for the recoupment of the VA overpayment debt.  The amounts of the six checks sent by the Veteran to the DMC which were shown by his bank statements to have been deducted from his account must also be accounted for.

Set forth in the record a chart reflecting for the entire period beginning February 2, 2010, and ending when any withholding ended or final payment was received:

      a. Month-by-month amounts of education benefits paid to the Veteran as shown by a paid and due audit;

      b. Month-by-month amounts of the Veteran's military retirement pension benefits as shown by a paid and due audit; 
      
      c. Month-by-month amounts of the Veteran's VA service-connected disability benefits as shown by a paid and due audit; 
      
      d. Month-by-month amounts of VA disability benefits withheld/recouped for repayment of the VA overpayment debt; and
      
      e. Month-by-month amounts of the checks received from the Veteran as repayment of the overpayment.

4.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  The reasoning for the calculation of the amount of the debt must be set forth in detail. 

5.  Inform the Veteran of:

      a. The determination as to the creation and calculation of any indebtedness; and

      b. His appellate rights as they pertain to such determination.

6.  If the Veteran files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal. 

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.  

8.  If the decision of the COWC remains adverse to the Veteran, the Veteran and his representative must be provided a supplemental statement of the case (SSOC), to contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

